FILED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                           NOV - 6 2009
                                                                                      Clerk, U.S. District and
George P. Murray,                             )                                         Bankruptcy Courts
                                              )
               Plaintiff,                     )
                                              )
               v.                             )
                                              )
                                                     Civil Action No.
                                                                               09 2091
United States Court of Appeals for            )
Veterans Claims,                              )
                                              )
               Defendant.                     )

                                  MEMORANDUM OPINION

       This matter is before the court on the plaintiff s pro se complaint and application to

proceed in forma pauperis. The application to proceed in forma pauperis will be granted and the

complaint will be dismissed.

       Taken at face value, the complaint sues the United States Court of Appeals for Veterans

Claims for $12.5 million for its decision. A court is immune from a damages suit for actions

taken in the performance of its duties, as judges enjoy absolute judicial immunity when acting in

their judicial capacities and within their jurisdiction. Mireles v. Waco, 502 U.S. 9, 11 (1991).

Accordingly, the complaint will be dismissed because it fails to state a claim upon which relief

may be granted.!

       A separate order accompanies this memorandum opinion.




       ! Although a court is immune from a damages suit, its decisions may be subject to
appeal. It is not clear from the face of the complaint that the plaintiff intended to initiate an
appeal. Whatever the plaintiff s intent, this court does not have jurisdiction over an appeal from
United States Court of Appeals for Veterans Claims. "The exclusive avenue for redress of
veterans' benefits determinations is appeal to the Court of Veterans [Claims land from there to
the United States Court of Appeals for the Federal Circuit." Price v. United States, 228 F3d 420,
421 (D.C. Cir. 2000).